Citation Nr: 1008833	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

6.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

7.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

8.  Entitlement to a disability rating in excess of 30 
percent for arteriosclerotic heart disease with mitral valve 
prolapse, status post myocardial infarction.

9.  Entitlement to an effective date earlier than August 21, 
2006, for the award of service connection for bilateral 
hearing loss and the assignment of a zero percent disability 
rating.

10.  Entitlement to an effective date earlier than August 21, 
2006, for the award of service connection for tinnitus and 
the assignment of a 10 percent disability rating

11.  Entitlement to an effective date earlier than August 21, 
2006, for the award of service connection for 
pseudofolliculitis barbae and the assignment of a zero 
percent disability rating.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a February 2007 rating decision, the RO denied 
service connection for a sinus disorder, acid reflux, a low 
back injury, and a left knee injury; granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective August 21, 2006; granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating, effective August 21,2006; granted service connection 
for pseudofolliculitis barbae and assigned a noncompensable 
rating, effective August 21, 2006; and continued the 30 
percent disability rating for arteriosclerotic heart disease 
with mitral valve prolapse, status post myocardial 
infarction.  In a June 2007 rating decision, the RO denied 
the Veteran's claim for entitlement to TDIU.  

The issues of service connection for a sinus disorder and a 
left knee injury; higher initial ratings for bilateral 
hearing loss and pseudofolliculitis barbae; and TDIU are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a low 
back disorder.

2.  There is evidence of an in-service low back injury that 
was acute and transitory, and resolved with treatment.  

3.  There is probative evidence against a link between the 
Veteran's current low back disorder and his military service.

4.  There is medical evidence of a current diagnosis of GERD.

5.  There is evidence of an in-service treatment for 
gastritis with possible reflux that was acute and transitory, 
and resolved with treatment.

6.  There is probative evidence against a link between the 
Veteran's current GERD and his military service.

7.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

8.  The Veteran's arteriosclerotic heart disease with mitral 
valve prolapse, status post myocardial infarction, is not 
manifested by more than one episode of acute congestive heart 
failure in the past year, or workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

9.  There was no formal or informal claim for service 
connection for bilateral hearing loss, tinnitus, and 
pseudofolliculitis barbae prior to August 21, 2006.   


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a disability rating in excess of 30 
percent for arteriosclerotic heart disease with mitral valve 
prolapse, status post myocardial infarction, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 
4.104, Diagnostic Code 7005 (2009).

5.  The criteria for an effective date earlier than August 
21, 2006, for the award of service connection for bilateral 
hearing loss and the assignment of a zero percent disability 
rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.157, 3.158, 3.159, 3.400 (2009).

6.  The criteria for an effective date earlier than August 
21, 2006, for the award of service connection for tinnitus 
and the assignment of a 10 percent disability rating are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 
3.159, 3.400 (2009).

7.  The criteria for an effective date earlier than August 
21, 2006, for the award of service connection for 
pseudofolliculitis barbae and the assignment of a zero 
percent disability rating are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.157, 3.158, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2006, 
April 2007, and July 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Further, the aforementioned VCAA letters from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the September 2006 and April 
2007 VCAA notice letters prior to the February 2007 and June 
2007 determinations on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 
120.  Thus, there is no timing error with regard to the VCAA 
notice.  

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for an increased rating for his heart 
disorder, a May 2008 VCAA letter was compliant with the 
United States Court of Appeals for Veterans Claims' (Court's) 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, this letter advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate a 
higher rating for his heart disability.  In any event, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as 
to the increased rating claim when considering all of the 
VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also was provided VA examinations in 
connection with his claims.  Finally, he has submitted 
numerous statements in support of his claims.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  



Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Low Back Disorder

In this case, the Veteran contends that his current low back 
disorder resulted from a back injury he sustained during 
service.  See, e.g., VA examination report dated in March 
2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in March 2008 
diagnosed lumbosacral strain.  See VA examination report 
dated in March 2008.  An X-ray of the Veteran's spine in July 
2007 also found slight lumbar scoliosis and slight narrowing 
of the lumbosacral interspace.  See VA treatment record dated 
in July 2007.  Thus, there is sufficient evidence of a 
current low back disorder.  Consequently, the determinative 
issue is whether the Veteran's low back disorder somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, STRs show that the Veteran incurred a back injury 
in November 1987.  He complained of low back pain in December 
1987.  An X-ray taken at that time showed that L5 was low in 
position and that there was a slight right lumbar scoliosis, 
but there was no evidence of congenital defects or other bone 
or joint pathology.  In November 1993, he reported a history 
of back injury.  However, subsequent STRs show no treatment 
for further back problems.  Significantly, his re-enlistment 
examination in October 1991 and separation examination in 
June 1996 show a normal spine.

Post-service, although the Veteran alleges that he has 
suffered from back pain continuously since service, objective 
medical evidence does not bear out his assertions.  
Specifically, VA treatment records show no complaints of back 
pain or other back problems until July 2007, approximately 
nine years after discharge from service.  See VA treatment 
record dated in July 2007.  In this regard, although he is 
competent to report worsening symptoms since service, the 
Veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of any back problems until 
years after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of non-chronic back disorder in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current low back disorder 
and his active military service, the findings of the March 
2008 VA examiner provide strong evidence against the claim.  
Specifically, the VA examiner reviewed the Veteran's claims 
file, noting that he was seen twice during service for acute 
and transitory episodes of low back pain that resolved 
without sequelae.  The VA examiner also observed that there 
is no objective evidence of a chronic lumbosacral disability 
while in service or in close proximity to the date of 
separation from service.  The VA examiner found no compelling 
evidence to correlate the Veteran's present subjective lumbar 
symptoms and causation as related to two lumbar soft-tissue 
injuries while in service over 20 years ago.  Thus, the VA 
examiner concluded that the Veteran's low back disorder is 
less likely as not caused by his active duty service.  See VA 
examination report dated in March 2008.  Since there is no 
contrary medical examination of record, the Board finds that 
this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current low back disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

B.  GERD

The Board now turns to analysis of the evidence regarding the 
Veteran's GERD, which he also asserts began during his active 
military service.  See, e.g., VA examination report dated in 
March 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in March 2008 
diagnosed GERD.  See VA examination report dated in March 
2008.  An upper gastrointestinal (GI) study in April 2002 
also found a small hiatus hernia with GERD.  See VA treatment 
record dated in April 2002.  Thus, there is sufficient 
evidence of a current diagnosis of GERD.  Consequently, the 
determinative issue is whether the Veteran's GERD somehow 
attributable to his military service.  See Watson, 4 Vet. 
App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 
1308.   
 
In-service, STRs show that, in August 1988, the Veteran 
complained of tight pain in his stomach, with the pain worse 
while in bed and after meals.  The assessment was gastritis 
due to possible reflux.  However, subsequent STRs show no 
further complaints or treatment.  Significantly, his re-
enlistment examination in October 1991 and separation 
examination in June 1996 are silent with regards to GERD or 
any symptoms thereof.

Post-service, although the Veteran alleges that he has 
suffered from GERD continuously since service, objective 
medical evidence does not bear out his assertions.  
Specifically, VA treatment records show no complaints of GERD 
or other gastrointestinal problems whatsoever, with the 
exception of a VA treatment record dated in April 2002, when 
an upper gastrointestinal (GI) study revealed a small hiatus 
hernia with GERD.  See VA treatment record dated in April 
2002.  This diagnosis in April 2002 occurred approximately 
six years after discharge from service.  In this regard, as 
discussed above, although he is competent to report symptoms 
of GERD since service, the Veteran's lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints of any 
gastrointestinal problems.  See Barr, 21 Vet. App. at 310; 
Buchanan, 451 F.3d at 1337.  Furthermore, also as mentioned 
above, the Federal Circuit Court has determined that such a 
lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson, 230 F.3d at 
1332.  It follows, therefore, that the Board finds no 
evidence of non-chronic GERD or other gastrointestinal 
disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

As to a nexus between the Veteran's current GERD and his 
active military service, the findings of the March 2008 VA 
examiner provide strong evidence against the claim.  
Specifically, upon reviewing the Veteran's claims file and 
examining him, the VA examiner noted that the Veteran was 
seen only once during service for tight pain in the stomach, 
which was assessed as gastritis due to possible reflux.  He 
also noted that there was no further follow-up in service, or 
further complaints with regard to GERD while in service or in 
close proximity to his separation from service.  The VA 
examiner found no further medical evidence to correlate the 
Veteran's in-service complaint of tight pain in his stomach 
to his current condition of GERD.  Thus, the VA examiner 
concluded it would be speculative to opine that the Veteran's 
current GERD is the same condition for which he was evaluated 
in service.  See VA examination report dated in March 2008.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of GERD over time, 
he is not competent to render an opinion as to the medical 
etiology of his current GERD, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

Analysis - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

A.  Arteriosclerotic Heart Disease 

In this case, the Veteran contends his arteriosclerotic heart 
disease with mitral valve prolapse, status post myocardial 
infarction, warrants a higher disability rating.  The 
Veteran's heart disorder is currently rated 30 percent 
disabling, effective October 30, 1996, under Diagnostic Code 
7005 (arteriosclerotic heart disease (coronary artery 
disease)).  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005, documented arteriosclerotic heart 
disease resulting in  workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is 
required, is rated 10 percent disabling.  Arteriosclerotic 
heart disease resulting in workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, is rated 30 percent disabling.  
Arteriosclerotic heart disease resulting in more than one 
episode of acute congestive heart failure in the past year, 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left  ventricular dysfunction with an ejection 
fraction  of 30 to 50 percent, is rated 60 percent disabling.  
Arteriosclerotic heart disease resulting in chronic 
congestive heart failure, or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent, is rated 100 percent disabling.  A Note 
to Diagnostic Code 7005 provides that, if non-service-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other non-arteriosclerotic 
heart disease, the adjudicator is to request a medical 
opinion as to which condition is causing the current signs 
and symptoms.  38 C.F.R. § 4.104.  

In this case, the evidence of record reflects that an 
echocardiography was performed in October 2001.  Results 
showed a normal chamber size; mild left ventricular 
hypertrophy with normal systolic function; an estimated left 
ventricular ejection fraction of 60 percent; normal aortic, 
mitral, and tricuspid valves; and no pericardial effusion.  
See VA echocardiography report dated in October 2001.  In 
August 2006, the Veteran complained of daily chest pains.  
See VA treatment record dated in August 2006.  Subsequently, 
the Veteran underwent a treadmill exercise test in October 
2006.  The report showed that the resting electrocardiography 
was normal and the Veteran was not taking any medication 
related to his heart disorder.  There were no symptoms during 
the test or following the test.  There was no evidence of 
significant dysrhythmias.  Exercise capacity was within 
normal limits for his age.  Interpretation of the test was 
normal, with the Veteran stopping the exercise after 6:54 
minutes due to fatigue, with 8.30 METs at maximum.  There was 
no chest pain.  See VA treatment record dated in October 
2006.  

In February 2007, he underwent a VA examination of his heart.  
At that time, the Veteran reported that his heart disorder 
was stable and that he was prescribed 80 milligrams (mg) of 
Simvastatin daily.  He had no episodes of congestive heart 
failure in the past 12 months.  He had constant fatigue, 
weekly episodes of angina, and dyspnea on severe exertion.  
Upon examination, the Veteran's heart was found to have 
regular rhythm and no murmur.  Pulmonary examination findings 
were normal.  The results from the October 2006 treadmill 
exercise test were cited.  The Veteran was diagnosed with 
residuals of arteriosclerotic heart disease.  See VA 
examination report dated in February 2007.  

Subsequent VA treatment records that the Veteran again 
complained of daily chest pains in March 2007.  Another daily 
medication was prescribed.  In May 2007, a stress myocardial 
perfusion spect was performed.  Results found no evidence of 
significant ischemic coronary artery disease.  Left 
ventricular ejection fraction was 55 percent.  See VA 
treatment record dated in May 2007.  Subsequent VA treatment 
records dated through June 2009 show no further complaints 
of, or treatment for, heart problems.  

Recently, the Veteran was provided another VA examination of 
his heart in March 2008.  During the examination, the Veteran 
reported having chest pains five to six times weekly.  He 
reported the use of nitroglycerine tabs daily.  The Veteran 
reported that his heart disorder has gotten worse, with daily 
episodes of fatigue and angina, monthly episodes of 
dizziness, and dyspnea on mild exertion.  Cardiac stress 
testing was not indicated as METs are easily estimated based 
on the Veteran's known disease, level of physical activity, 
and reported symptoms.  The level of METs was estimated to be 
7 to 9 based on the October 2006 stress test and the May 2007 
myocardial perfusion study.  Testing for left ventricular 
dysfunction was in May 2007, which showed an ejection 
fraction of 55 percent.  See VA examination report dated in 
March 2008.  

Thus, overall, there is no evidence that the Veteran's 
arteriosclerotic heart disease with mitral valve prolapse, 
status post myocardial infarction, results in more than one 
episode of acute congestive heart failure in the past year, 
in workload of greater than 3 METs but not greater than 5 
METs, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, thus warranting a higher 60 
percent rating.  For this reason, the Veteran's 
arteriosclerotic heart disease with mitral valve prolapse, 
status post myocardial infarction, does not warrant a higher 
rating under Diagnostic Code 7005.  38 C.F.R. § 4.104.

The Board also finds that other diagnostic codes for heart 
disorders are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7004 and 7006-7122.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for arteriosclerotic heart disease with mitral valve 
prolapse, status post myocardial infarction, under Diagnostic 
Code 7005.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's heart 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Tinnitus

The Veteran requested an increased evaluation in excess of 10 
percent for bilateral tinnitus. The RO denied the Veteran's 
request because, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, there is no provision for assignment of a higher rating 
than the 10 percent evaluation for tinnitus.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit Court and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal 
Circuit Court concluded that the Court erred in not deferring 
to the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a Veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher evaluation for tinnitus, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

Extra-schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disabilities markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Analysis - Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to 
act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

In this case, in a February 2007 rating decision, the RO 
granted service connection for bilateral hearing loss at zero 
percent, tinnitus at 10 percent, and pseudofolliculitis 
barbae at zero percent, all retroactively effective from 
August 21, 2006, the date of receipt of the claim for service 
connection for these disorders. The Veteran then filed a 
March 2007 notice of disagreement (NOD) with, inter alia, the 
effective date assigned for these three disabilities.  
Subsequent, the Veteran filed a VA Form 9, continuing to 
disagree with the effective date assigned for the three 
disabilities.  The appeal has now reached the Board.

The Veteran argues that he is entitled to an effective date 
earlier than August 21, 2006, for bilateral hearing loss, 
tinnitus, and pseudofolliculitis barbae.  However, neither he 
nor his representative offered any possibilities for earlier 
effective dates.  

Initially, as there is no evidence or allegation that a claim 
for service connection for bilateral hearing loss, tinnitus, 
and pseudofolliculitis barbae was received within one year 
after the Veteran's separation from service in October 1996, 
the effective date cannot be the day following separation 
from service.  38 C.F.R. § 3.400(b)(2).

Most importantly, a review of the claims folder reveals no 
informal or informal claim for service connection for 
bilateral hearing, tinnitus, and pseudofolliculitis barbae 
from either the Veteran or his representative between the 
time of discharge from service in October 1996 and the August 
21, 2006, claim for service connection.  38 C.F.R. §§ 3.1(p), 
3.155(a); LaLonde, 12 Vet. App. at 382.  That is, the claims 
folder contains no communication from the Veteran or his 
representative indicating intent to seek, or a belief in 
entitlement to, service connection for bilateral hearing 
loss, tinnitus, and pseudofolliculitis barbae prior to August 
21, 2006.  In this regard, VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon, 12 Vet. App. 
at 35; Talbert, 7 Vet. App. at 356-57.

A further review of this document shows that the only prior 
claim for service connection was on December 19, 1996.  At 
the time, the Veteran only asserted service connection for a 
heart disorder.  There was no mention of hearing loss, 
tinnitus, or pseudofolliculitis barbae.  Again, as mentioned 
previously, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. 
App. at 356-57.  Thus, the effective date cannot be December 
19, 1996.

The Board also notes that 38 C.F.R. § 3.157 provides that, 
once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  The 
types of evidence that will be accepted as an informal claim 
for increased benefits or an informal claim to reopen include 
a report of examination or hospitalization by VA or uniformed 
services; evidence from a private physician or layman; and 
evidence from a state or other institutions.  38 C.F.R. § 
3.157(b).  But the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has interpreted § 3.157 to 
mean that an informal claim "must be for a condition that not 
only has been the subject of a prior claim, but the condition 
must also have previously been found to be service connected" 
or disallowed because the disability was "not compensable in 
degree."  MacPhee v. Nicholson, 459 F.3d 1323,1326 (Fed. Cir. 
2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (section 
3.157(b) provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted).

In this case, prior to the August 2006 claim, the Veteran's 
hearing loss, tinnitus, and  pseudofolliculitis barbae 
disorders had not been the subject of any prior claim, and 
had not been adjudicated by the RO.  Further, there is no 
earlier record prior to August 21, 2006, regarding the 
Veteran's hearing loss, tinnitus, or pseudofolliculitis 
barbae.  Therefore, here, 38 C.F.R. § 3.157(b) does not 
provide a legal basis for an earlier effective date.

Therefore, the preponderance of the evidence is against an 
effective date earlier than August 21, 2006, for the awards 
of service connection for bilateral hearing loss, tinnitus, 
and pseudofolliculitis barbae.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is denied.

Service connection for GERD is denied.

A disability rating in excess of 30 percent for 
arteriosclerotic heart disease with mitral valve prolapse, 
status post myocardial infarction, is denied.

An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.

An effective date earlier than August 21, 2006, for the award 
of service connection for bilateral hearing loss and the 
assignment of a zero percent disability rating is denied.

An effective date earlier than August 21, 2006, for the award 
of service connection for tinnitus and the assignment of a 10 
percent disability rating is denied.

An effective date earlier than August 21, 2006, for the award 
of service connection for pseudofolliculitis barbae and the 
assignment of a zero percent disability rating is denied.


REMAND

Before addressing the merits of the remaining issues 
currently on appeal, the Board finds that additional 
development of the evidence is required.

First, the Veteran should be scheduled for a VA examination 
to obtain a medical nexus opinion concerning the etiology of 
any sinus disorder.  In disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that his current sinus 
disorder is related to service.  A review of service 
treatment records (STRs) indicates treatment for various 
illnesses, including upper respiratory infection, viral 
syndrome, head cold, viral pharyngitis, flu-like symptoms, 
and sinus-related symptoms, in June 1989, July 1989, April 
1993, April 1995, and May 1996.  In dental health 
questionnaires dated in April 1990 and October 1992, the 
Veteran also reported a history of sinus problems.   

Post-service, the Veteran was again treated for similar 
sinus-related and upper respiratory symptoms from February 
2008 to December 2008.  He was variously diagnosed with upper 
respiratory infection, sinusitis, and sinus infection.  See 
VA treatment records dated from February 2008 to December 
2008.  

Therefore, given the evidence of treatment for sinus-related 
symptoms and diagnoses during service, and recent treatment 
for similar symptoms and diagnoses, the Board finds that a 
remand is required for a detailed VA examination of the 
Veteran's sinuses to address service connection for a sinus 
disorder.  

Next, a remand is required to clarify an April 2009 VA 
medical nexus opinion of the Veteran's left knee disorder.  
Specifically, during active service, the Veteran was treated 
for left knee pain and swelling after playing basketball on 
two separate occasions.  He was diagnosed with left knee 
minor sprain.  Post-service, the Veteran contends that he 
continues to suffer from left knee pain.  He underwent a VA 
examination of his left knee in April 2009 to determine the 
current nature and etiology of his alleged left knee 
disorder.  During the examination, the VA examiner diagnosed 
the Veteran with residuals of left knee sprain and with 
chondromalacia of the left patella.  In an opinion as to 
whether the Veteran's left knee disorder was related to his 
military service, the VA examiner indicated only that the 
Veteran's chondromalacia of the left patella is not related 
to service.  However, he failed to indicate what residuals of 
the Veteran's left knee sprain, if any, were found, and 
whether these residuals were related to his in-service left 
knee sprain.  See VA examination report dated in April 2009.

Thus, an addendum of the April 2009 VA examiner's medical 
nexus opinion is required given that his original opinion 
failed to discuss the diagnosis of residuals of a left knee 
sprain.  A VA examination is not necessary in order to 
provide this opinion, unless the previous VA examiner is 
unavailable, and a new examiner indicates a physical 
examination is necessary in order to adequately answer the 
question posed.  

The Board further finds that a remand is required to provide 
the Veteran with VA examinations to determine the current 
severity of his service-connected bilateral hearing loss and 
pseudofolliculitis barbae.  In this regard, the Veteran's 
last VA examinations for these disabilities were in January 
2007 and February 2007, approximately three years ago, and 
more current examinations are necessary to provide current 
information regarding these disabilities in deciding his 
appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Finally, the Board notes that the issue of entitlement to 
TDIU is inextricably intertwined with the pending issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus 
adjudication of this matter is deferred pending the outcome 
of the increased rating issues from this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
sinus disorder.  The claims file must be 
made available for review of his pertinent 
medical and other history.  

The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of any and all 
manifestations of any current sinus 
disorder, including the frequency of any 
non-incapacitating and incapacitating 
episodes; and any antibiotic treatment, 
headaches, pain, purulent discharge or 
crusting, or tenderness.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have a 
sinus disorder?

(b)  If so, is it at least as likely as 
not that the Veteran's current sinus 
disorder is the result of his military 
service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

2.  Request that the previous April 2009 
VA examiner provide an addendum to his or 
her previous opinion, if that physician is 
still available.  Specifically, the 
physician should review the Veteran's 
service treatment records (STRs) and 
his/her diagnosis of residuals of left 
knee sprain.  The examiner should provide 
a clarification as to what, if any, 
residuals of left knee sprain were found 
during the examination, and whether any 
current residuals of left knee sprain is 
at least as likely as not related to his 
military service.  

The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the April 
2009 report is unavailable, and a new 
examiner indicates a physical examination 
is necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current severity of his bilateral hearing 
loss.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his bilateral hearing loss.  
Specifically, these studies should include 
puretone audiometric studies at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current bilateral hearing loss, whether 
the Veteran's bilateral hearing loss has 
worsened, and indicate the effect the 
Veteran's bilateral hearing loss has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current severity of his pseudofolliculitis 
barbae.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.  The examination report must 
state whether such review was 
accomplished.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examiner is asked to 
provide a detailed description of the 
symptoms of the Veteran's skin disability 
as seen during the examination, including 
any scarring, the various manifestations 
of the skin disability, any 
characteristics of disfigurement, and note 
the extent of involvement of the skin.  
The examiner should provide an opinion, if 
possible, as to the percentage of body 
area affected during flare-ups of the 
Veteran's disability.  The examiner should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot be 
answered, the physician should state the 
reason.

The examiner also should indicate the 
effect the Veteran's skin disability has 
on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.        

5.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a sinus disorder; claim for service 
connection for a left knee disorder; claim 
for an initial compensable disability 
rating for bilateral hearing loss; a claim 
for an initial compensable disability 
rating for pseudofolliculitis barbae; and 
a claim for TDIU in light of the VA 
examinations and any additional evidence 
received since the June 2009 SSOC.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


